DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the battery receptacle disposed adjacent the first end” is indefinite since it is not clear how near to the first end the battery receptacle is. Examiner recommends comparing the location of the battery receptacle to the locations of other claimed structures. For example, “the battery receptacle disposed nearer the first end than the second end”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20210041087 A1) in view of Zhang (US 20150267902 A1).
Regarding claim 1, Young discloses:
1. An area light comprising:
a first end that is configured to be supported on a surface (surface with legs 110, fig 2);
a second end that is opposite the first end (fig 2, the end with the light module), wherein light is emitted through the second end (par 48);
a central axis extending between the first end and the second end (figures);
at least one handle that is mounted between the first end and the second end (fig 1, handles 122), wherein the at least one handle is graspable by a user to maneuver the area light (intended use limitation, par 39);
a housing (104) disposed adjacent to the first end and disposed circumferentially around the central axis, wherein at least a portion of the housing extends toward the second end along a direction parallel to the central axis (fig 1);
a light assembly coupled to the housing and disposed between the housing and the second end (106, fig 2);
a battery for supplying power to the light assembly (par 8);
a battery receptacle (126) that receives the battery along a path that is perpendicular to the central axis (par 39, battery receptacle is arrange opposite the keypad), the battery receptavle disposed adjacent the first end (fig 1); and
a diffuser (150) surrounding the light assembly and coupled to the housing, the diffuser tapers circumferentially inward toward the central axis along a direction from the housing to the second end (claim 13), wherein the diffuser diffuses light being emitted from the light assembly (par 49: “to deflect and distribute light all around the work light 100.”):
(i) through the second end along a direction substantially parallel to the central axis (par 49), and
(ii) 360 degrees radially outward relative to the central axis along a length of the central axis between the housing and the second end (par 49).
Examiner notes Young teaches the light module provides 360 degree illumination around the device and that additional LEDs may be mounted on top of the device in order to emit light in a vertical direction (par 48-49). The diffusor cover is adapted to diffuse light emitting in both orientations.
Young does not appear to disclose:
- a hook pivotably coupled to the housing adjacent the first end and moveable between a stored position, in which the hook lies flat against the housing, and an active position, in which the hook extends away from the housing;
Young teaches hooks (112) that are coupled to the housing adjacent the first end, but not that the hooks are pivotable.
Zhang teaches a portable lighting device including a hook (14) comprising a pivot ball (142) that allows the hook to move between a stored position, in which the hook lies flat against the housing (fig 2), and an active position, in which the hook extends away from the housing (fig 10).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to make the hooks of Young pivotable as taught by Zhang in order to store the hooks out of the way when not in use.

Regarding claim 3, modified Young discloses:
3. The light of claim 1, wherein the hook is a monolithic component including a pivotable end that is pivotably attached to the housing and an open end that is capable of receiving a supporting element to hang the light above the surface when the hook is in the active position (Zhang: fig 3).

Regarding claim 4, modified Young discloses:
4. The light of claim 1, further comprising a slot defining a recess in the housing, wherein the recess of the slot is capable of receiving a supporting element to support the light on the supporting element when the hook is in the stowed position (Young: fig 5, fig 6a – the opening is the slot that receives the support member which is another work light).

Regarding claim 5, modified Young discloses:
5. The light of claim 1, wherein the light assembly includes a heat sink (Young: 152) that supports at least one light emitting diode (par 48).

Regarding claim 6, modified Young discloses:
6. The light of claim 5, wherein the heat sink includes a core portion that extends along the central axis and a plurality of arms extending radially outward from the core portion (Young: fig 1, par 48).

Regarding claim 7, modified Young discloses:
7. The light of claim 6, wherein each of the plurality of arms define a sector, wherein the sectors extend 360 degrees around the central axis (Young: fig 1, par 48).

Regarding claim 8, modified Young discloses:
8. The light of claim 6, wherein the plurality of arms each include fins that increase a surface area of the plurality of arms (Young: fig 1) to enhance the cooling ability of the heat sink (intended use, however, fins are well-known in the art to aid in heat dissipation by increasing the surface area of the heatsink in contact with the ambient air).

Regarding claim 9, modified Young discloses:
9. The light of claim 6, wherein the at least one light emitting diode is part of a plurality of light emitting diodes that are coupled to the plurality of arms (Young: fig 1).

Regarding claim 10, modified Young discloses:
10. The light of claim 7, further comprising a control unit (Young: control circuit, par 41) disposed within the housing and a user interface (keypad) in electrical communication with the control unit, wherein the user interface sends signals to the control unit to control the light assembly (par 41).

Regarding claim 11, modified Young discloses:
11. The light of claim 10, wherein the control unit is capable of activating the plurality of light emitting diodes within a sector on a per sector basis in response to the signals from the user interface (Young: par 41-44, Examiner notes that Young contemplates a number of uses for the control such as light dimming and other light settings).
Activating a portion of the LEDs via the control unit would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention in order to provide only the desired amount of illumination, provide illumination in only a particular direction, or prolong battery life.
Claim 12 is similar to claim 1 except that it lacks the battery of claim 1, includes the heat sink of claim 5, and has more limitations about the hook. 
Regarding the details of the hook in claim 12, modified Young discloses:  a hook including a length (see annotated fig 2 of Zhang) and a pivot axis that is oriented perpendicular to the length (since the hook has a pivot ball 142, any axis can be the pivot axis, and therefore a pivot axis that is perpendicular to the length is disclosed), the hook being coupled to the housing adjacent the first end (fig 2) and moveable pivotable about the pivot axis between a stored position (as shown in fig 2), in which the hook lies flat against the housing and the length is oriented perpendicular to the central axis (fig 2; central axis runs the longest dimension of the housing), and an active position, in which the hook extends away from the housing (fig 10);

    PNG
    media_image1.png
    535
    439
    media_image1.png
    Greyscale

Therefore, mutatis mutandis, claim 12 is rejected as shown in claim 1, claim 5 and above.

Mutatis mutandis, claim 14 is rejected in the same manner as claim 3.
Mutatis mutandis, claim 15 is rejected in the same manner as claim 4.
Mutatis mutandis, claim 16 is rejected in the same manner as claims 6 and 7.
Mutatis mutandis, claim 17 is rejected in the same manner as claim 8.
Mutatis mutandis, claim 18 is rejected in the same manner as claim 9.
Mutatis mutandis, claim 19 is rejected in the same manner as claims 10 and 11.
Mutatis mutandis, claim 20 is rejected in same manner as claim 1. Examiner notes claim 20 lacks the handle limitations of claim 1, but is otherwise the same.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young and Zhang above an in further view of Bamber (US 5,860,729).
Regarding claim 2, Bamber discloses at least one handle (14) is pivotable about an axis perpendicular to the central axis (fig 1, “U-shaped handle 14 which is pivotally mounted to the top of the dome 13”).
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a pivotable handle in order to increase the usability of the light.
Mutatis mutandis, claim 13 is rejected in the same manner as claim 2. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being obvious over Young et al. (US 20210041087 A1) in view of Goeckel et al. (US 20130077296 A1).
Regarding claim 1, Young discloses:
1. An area light comprising:
a first end that is configured to be supported on a surface (surface with legs 110, fig 2);
a second end that is opposite the first end (fig 2, the end with the light module), wherein light is emitted through the second end (par 48);
a central axis extending between the first end and the second end (figures);
a housing (104) disposed adjacent to the first end and disposed circumferentially around the central axis, wherein at least a portion of the housing extends toward the second end along a direction parallel to the central axis (fig 1);
a light assembly coupled to the housing and disposed between the housing and the second end (106, fig 2);
a battery for supplying power to the light assembly (par 8);
a battery receptacle (126) that receives the battery along a path that is perpendicular to the central axis (par 39, battery receptacle is arrange opposite the keypad); and
a diffuser (150) surrounding the light assembly and coupled to the housing, the diffuser tapers circumferentially inward toward the central axis along a direction from the housing to the second end (claim 13), wherein the diffuser diffuses light being emitted from the light assembly (par 49: “to deflect and distribute light all around the work light 100.”):
(i) through the second end along a direction substantially parallel to the central axis (par 49), and
(ii) 360 degrees radially outward relative to the central axis along a length of the central axis between the housing and the second end (par 49).
Examiner notes Young teaches the light module provides 360 degree illumination around the device and that additional LEDs may be mounted on top of the device in order to emit light in a vertical direction (par 48-49). The diffusor cover is adapted to diffuse light emitting in both orientations.
Young does not appear to disclose:
a hook pivotably coupled to the housing adjacent the first end and moveable between a stored position, in which the hook lies flat against the housing at the first end, and an active position, in which the hook extends away from the housing.
However, in the same field of invention, Goeckel discloses a hook (24) pivotably coupled to the housing adjacent the first end and moveable between a stored position, in which the hook lies flat against the housing at the first end, and an active position, in which the hook extends away from the housing (par 60-62, fig, 12). Examiner notes that the first end member (12) of Goeckel is equivalent to the first end of the instant application because the first end member can support the lamp on a surface (fig 10, par 58).
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. The hook of Zhang meets all of the claimed limitations in claims 1-19, as shown in the rejection. Regarding claim 20, a new reference (Goeckel) teaches a hook that folds flat against the first end of the lamp.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875